Title: To Thomas Jefferson from Joseph Carrington Cabell, 8 February 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
8th Feb. 1826.
Your favor of 4th inst has arrived, and has been read with the greatest interest by myself & the friends to whom I have shewn it. Mr Garland’s scheme of 24 Colleges in my view is pregnant with mischief. The only way to defeat it, is to present to the house a better plan in lieu of it. My mind has been on the wing for some days, and a view of this most important subject has occurred to me, which I beg to lay before you, for your immediate consideration. If you should approve  it, I must sollicit your immediate cooperation. It appears to me that the plan of location & distribution of the Colleges presented by your bill of 1817.18, is decidedly preferable to that of the bill of last winter. In that first bill you looked only to the people of Virginia, without taking any notice of the old colleges. Experience & reflection convince me that this was the wisest course that you could have adopted. It is almost impossible to weave them into any good system: & they will never consent to give up their charters. Why then should we embarrass ourselves with them? Let us let them alone, & ask them to let us alone. In departing from Wm &  Mary as the  pivot, we were led into errors. The arrangement then proposed left the southwest & the southeast too naked, and gave the valley too much: it also threw the colleges into the towns, instead of the country. As the funds were to come out of the old college, we were fettered in the system for the whole state. Looking now to the Literary fund as the source of our means can we not consistently revert to your first arrangement? I think we can. The College party will not wait for Wm & Mary to come again: they will act & drive the country into action; and we must provide the means with as small a draft as possible on our funds, with a view both to the University & the elementary schools. We must adapt our means too to the prevailing opinions respecting the Literary Fund which are opposed to the  expenditure of the capital. The question draws near to us, and we are expected to present a plan for the consideration & support of our friends.  Probably there is yet time for me to hear from you, before the decision will be called for. I propose that we should unite in support of your first bill of 1817.18, with this alteration—that the local districts shall be required to contribute the necessary lands & buildings, as a condition of the public contribution, & that the latter should be an annual sum out of the surplus revenue of the Literary Fund, & limited to the support of Professors, of whom there should be eventually at least two— one of languages; the other of philosophy. The details of the bill should be altered so as to suit this outline. A salary of $500, each, is universally admitted to be adequate to the object. The compleat establishment of the 9 colleges, would cost the state $9000—only. The institutions might however commence with only one salary—viz $4500, in the whole—or even with a smaller amount. I am perfectly convinced that the requisite lands & buildings would be contributed by the local population in every instance. We would only have to prescribe some reasonable limit to the discretion of the commissioners in departing from the exact central situations. The competition that would arise between the two or three central counties, would ensure success. By this process we should double our funds, without oppressing any one. We might now commence the whole system, & give 25 or 32,000, to the University. The estimated surplus for the ensuing year, is $6000: and the fund is fast encreasing. What a scene of glorious enterprize would not this exhibit? The country gentlemen to whom I have mentioned it, seem greatly pleased with it, and think there is no inherent difficulty.  There will be great opposition, & probably we cannot carry it now: but in many points of view the effort would in my opinion be prudent. I regret that the metropolis should be omitted in the scheme of distribution. But is it not better for the metropolis, looking as she does to the future acquisition of Wm & Mary? We at least  should leave an open field of competition for the old & new metropolis, & the country colleges. Were Richmond to share in the present distribution, she could not calculate on any but a rateable part of Wm & Mary hereafter. As the Lit: fund will be competent to endow the Colleges, without any aid from the funds of Wm & Mary, what with the influence of the metropolis, & the difficulties about the charter, perhaps she might succeed. I have ventured to suggest these views to some of my City friends, without however committing myself, to any change of vote or opinion as to the College question:— some  would prefer a small present certainty to a future great uncertainty. Some wish to keep the whole subject back for another  session, &  then to push the College question foremost. We have only one plain object—the good of the whole by the shortest possible route: and we owe it to ourselves & the country to suggest the most perfect plan, and only to submit to compromize when it becomes unavoidable. The influence of this town is prodigious—I would prefer to conciliate it, if possible, but if it be necessary we must have its opposition. —If you should approve these views—I would be extremely thankful to you, if you would change your first bill in the manner proposed, and send me the new bill with as little delay as possible. Least you may not have a copy at hand, I send you a copy of my pamphlet, in which you will find both the bills. Any provisions in the last bill, or which further reflection may suggest to you as, coming under the class of improvements on the original, would be acceptable, provided they should leave the outline proposed. If you should disapprove the scheme, you will be good enough to inform me to that effect.—The state of things at the University is enough to awaken the renewed patronage of the Legislature: but the sources of hostility to the institution are not to be dried up by success. On the contrary, success inflames the opposition of certain classes. The march of the system of public instruction is hateful to your enemies.Mr Loyall made a motion on the subject of your Lottery Bill to-day. It was laid on the table by a vote of 95 to 94. This vote is not at all indicative of the sense of the house on the main question. I have no doubt the Bill will pass.I am, dear Sir, most sincerely yoursJos: C: Cabell